      Case: 4:20-cr-00237-SRC Doc. #: 2 Filed: 05/20/20 Page: 1 of 2 PageID #: 6
                                UNITED STATES DISTRICT COURT                        SUPP~ft!lleD
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION                                    MAY ·2-0 2020
 UNITED STATES OF AMERICA,                               )                              U. S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                                                         )                                     ST.LOUIS
                         Plaintiff,                      )
                                                         )       No.
 v.                                                      )
                                                         )
 MARTINEZ JACKSON, and                                   )       4:20CR00237 SRC/DDN
 ANDREW BILLINGSLEY JR.                                  )
                                                         )
                         Defendants.                     )

                                              INDICTMENT

                                              COUNT ONE

         The Grand Jury charges that:

         On or about December 27, 2019, in the City of St. Louis, within the Eastern District of

 Missouri,

                                        MARTINEZ JACKSON,

the Defendant herein, knowingly possessed ammunition, knowing he had previously been convicted

· in a court of law of one or more felony crimes punishable by a term of imprisonment exceeding one

 year, and the ammunition previously traveled in interstate or foreign commerce during or prior to being

 in defendant's possession.

       In.violation of Title 18, United States Code, Section 922(g)(l).

                                              COUNT TWO

       The Grand Jury further charges that:

       On or about December 27, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                      ANDREW BILLINGSLEY JR.,

the Defendant herein, did knowingly and intentionally possess, with the intent to distribute, a quantity

of methamphetamine, a schedule II controlled substance.

       In violation of Title 21, United States Code, Section 84l(a)(l).
    Case: 4:20-cr-00237-SRC Doc. #: 2 Filed: 05/20/20 Page: 2 of 2 PageID #: 7
                                           COUNT THREE

      The Grand Jury further charges that:

      On or about December 27, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                   ANDREW BILLINGSLEY JR.,

the Defendant herein, did knowingly possess a firearm in furtherance of a drug trafficking crime which

may be prosecuted in a court of the United States, that is, possession ofmethamphetamine, a schedule

II controlled substance, with intent to distribute; as set forth in Count Two of the Indictment.

      In violation of Title 18, United States Code, Section 924(c)(l)(A)(iii).

                                             COUNT FOUR

      The Grand Jury further charges that:

      On or about December 27, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                  ANDREW BILLINGSLEY JR.,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted in a

court of law of one or more crimes punishable by a term of imprisonment exceeding one year, and the

firearm previously traveled in interstate or foreign commerce during or prior to being in defendant's

possession.

       In violation of Title 18, United States Code, Section 922(g)(l).


                                                                A TRUE BILL



                                                                FOREPERSON
JEFFREY B. JENSEN
United States Attorney



GREGORY M. GOODWIN, #65929MO
Special Assistant United States Attorney
